Name: Commission Regulation (EEC) No 3962/87 of 22 December 1987 amending Regulation (EEC) No 1146/86 laying down protective measures in respect of imports of sweet potatoes
 Type: Regulation
 Subject Matter: trade;  tariff policy;  Asia and Oceania;  international affairs;  plant product
 Date Published: nan

 30 . 12. 87No L 371 /38 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3962/87 of 22 December 1987 amending Regulation (EEC) No 1146/86 laying down protective measures in respect of imports of sweet potatoes THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organisation of the market in cereals ('), as last amended by Regulation (EEC) No 3808/87 (2), and in particular Article 20 (2) thereof, Whereas Council Regulation (EEC) No 2748/75 (3) defined the requirements for the imposition of protective measures in the cereals sector ; Whereas by Regulation (EEC) No 1146/86 of 18 April 1986 (4), last amended by Regulation (EEC) No 2335/87 0, the Commission as a protective measure suspended the issuing of import licences for sweet pot ­ atoes for use as animal feed ; whereas this suspension was relaxed by Commission Regulation (EEC) No 474/87 (6) in order, by maintaining annual importation of 600 000 tonnes of sweet potatoes originating in the People's Repu ­ blic of China and 5 000 tonnes of other origins, not to impose a long term interruption in traditional patterns of trade ; whereas these quantities have now been used up ; Whereas pending adoption by the Council of the import arrangements for sweet potatoes and manioc starch for certain uses that are to implement the recent agreements within the framework of the General Agreement on Tariffs and Trade (GATT) imports of sweet potatoes for use as animal feed should, in order to prevent a further and inadvisable interruption in traditional patterns of trade, be permitted up to the limits already set in 1987 and in accordance with the rules applying up to the present ; whereas these rules are either supplementary or derogatory to the provisions of Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certifi ­ cates for agricultural porducts Q, as last amended by Regulation (EEC) No 2082/87 (8) ; Whereas the tariff reference of the products concerned should be altered to that of the new combined nomencla ­ ture applicable from 1 January 1988 , Article 1 Regulation (EEC) No 1146/86 is amended as follows. 1 . Article 1 shall read : 'Article 1 1 . The issuing of import licences as referred to in Article 12 of Regulation (EEC) No 2727/75 for sweet * potatoes of combined nomenclature subheading 0714 20 00 is suspended. 2. However, from the date on which this Regulation enters into force import licences for the products mentioned in paragraph 1 shall be issued (a) up to a limit of 600 000 tonnes, in response to applications showing the country of origin as the People's Republic of China (b) up to a limit of 5 000 tonnes, in response to appli ­ cations showing any other country of origin . In derogation from Article 1 of Commission Regula ­ tion (EEC) No 593/86 (') applications for licences may be lodged in any Member State and licences issued shall be valid throughout the Community. The provisions of the third indent of Article 5 ( 1 ) and of Article 8 (4) and (5) of Commission Regulation (EEC) No 3183/80 (2) shall not be applicable . The application for the licence and the licence itself shall show the country of origin in box 14. The licence shall carry with it an obligation to import from that country. Applications for the importation of products origina ­ ting in the People's Republic of China shall not be valid unless accompanied by the original of an export document issued by or under the responsibility of the Government of the People's Republic of China and made out as shown in the Annex. The document shall be blue in colour. 3 . In derogation from Article 12 of Commission Regulation (EEC) No 2042/75 (3) the security for import licences issued in response to applications as specified at (b) of paragraph 2 shall be 20 ECU per tonne. (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 357, 19 . 12 . 1987, p. 12 . (3) OJ No L 281 , 1 . 11 . 1975, p. 85 . (4) OJ No L 103, 19 . 4. 1986, p. 58 . Is) OJ No L 210, 1 . 8 . 1987, p. 65 . (6) OJ No L 48 , 17 . 2 . 1987, p. 15 . 0 OJ No L 338 , 13 . 12 . 1980, p. 1 . (8) OJ No L 195, 16 . 7 . 1987, p. 11 . 30 . 12. 87 Official Journal of the European Communities No L 371 /39 20 00 of a type normally used for direct human consumption where it emerges at the customs formali ­ ties that  they are put up in packages of not more than 20 kilogrammes, and  their free at frontier reference price is not less than 85 ECU per quintal'. 4 . For the purposes of application of paragraph 2 the competent authorities shall notify the Commission daily by telex of licence applications received, giving the following particulars :  the name of the applicant  the quantity applied for  the origin of the products  in the case of origin in the People's Republic of China the export document number and the name of the vessel . Import licences shall be issued on the fifth working day following that on which the application was lodged provided that no other relevant measure has been taken . If the quantity applied for is not available the licence shall be issued for the quantity indicated by the Commission by telex. Article 2 Regulation (EEC) No 474/87 is repealed. (') OJ No L 58 , 1 . 3 . 1986, p. 6 . (2) OJ No L 338 , 13 . 12 . 1980 , p. 1 . (3) OJ No L 213, 11 . 8 . 1975, p. 5 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable with effect form 1 January 1988 . 2 . Article la ( 1 ) shall read : ' 1 . The provisions of Article 1 shall not cover sweet potatoes of combined nomenclature subheading 0714 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987 . For the Commission Frans ANDRIESSEN Vice-President